Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of current office action reading the further limitations using Shimogama (US 2004/0045945) and Komatsu (US 2017/0090431).

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a) and 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 4,491,718) in view of Shimogama (US 2004/0045945) and Komatsu (US 2017/0090431).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.
 
Regarding claim 5, Cook discloses
A welding device (a robot welding system; C9:67, Fig. 1

    PNG
    media_image1.png
    798
    533
    media_image1.png
    Greyscale
) for arc welding (
gas tungsten arc welding; C7:18-19) a first workpiece (the left workpiece of “14”; Fig. 2b, MPEP 2115) and a second workpiece (the right workpiece of “14”; Fig. 2b, MPEP 2115) by use of an electrode (an arc welding electrode 12; C9:36-37, Fig. 1 [of] gas tungsten arc welding; C7:18-19), the welding device comprising:

a welding robot (a robot welding system; C9:67, Fig. 1)

a welding controller (several control and signal processing circuits; C10:6-7, Fig. 1) comprising a gas feeder (gas supplier of the “gas metal arc welding”; C10:15), a welding control processor (torch oscillator control computer 52; C10:40-41), and a welding control circuit (microprocessors 150 and 200 to accomplish adaptive welding control; C21:2-3) configured to supply voltage (The output of automatic voltage/current control 35; C10:25-26) to the electrode, the welding controller configured to start (performs an initializing routine at 241; C22:6-7, Fig. 8A) energization to the electrode,

and to arc weld (arc welding; C10:1) the first workpiece and the second workpiece.

Cook discloses “a robot welding system” as mapped above, but is silent regarding
a welding robot comprising at least one motorized robot arm, wherein the electrode is mounted on the at least one motorized robot arm and the welding robot is configured to displace the electrode through movement of the at least one motorized robot arm;

a height detector configured to use a laser to detect one of the first workpiece and the second workpiece having a shorter distance from a workpiece tip surface to be welded to a tip of the electrode with the electrode set at a reference position between the first workpiece and the second workpiece;

a robot control processor configured to drive at least one motorized robot arm of the welding robot from the reference position so as to abut the tip of the electrode on the workpiece tip surface of the one of the first workpiece and the second workpiece detected by the height detector; and

wherein the robot control processor and the welding controller are configured to cooperatively generate an arc by the robot control processor driving at least one motorized robot arm of the welding robot such that the tip of the electrode energized by the welding controller is separated from the workpiece tip surface of the one of the first workpiece and the second workpiece detected by height detector, and to arc weld the first workpiece and the second workpiece.

	However, Shimogama discloses, in the technically same field for “Arc Welder” (title, Fig. 2

    PNG
    media_image2.png
    394
    592
    media_image2.png
    Greyscale
),
	a welding robot (robot body 6; P53:7, Fig. 2) comprising at least one motorized robot arm (the manipulators of the “robot body 6”; P53:7, Fig. 2), wherein the electrode (consumable electrode (hereinafter, wire) 60; P54:4, Fig. 2) is mounted on the at least one motorized robot arm and the welding robot is configured to displace (moving welding torch 7 along the predetermined welding route; P69:10-11) the electrode through movement of the at least one motorized robot arm;

(the arc sensor detecting "displacement" (X-axis direction of FIG. 13C) between an arc generation point and a welding progress line and change (Y-axis direction of FIG. 13C); P101:5-8) 
a workpiece tip surface (the surface of the “base metal 8”; P63:2, Fig. 2 under “60”; Figs. 2,4) to be welded to a tip (the bottom end of “consumable electrode (hereinafter, wire) 60”; P54:4, Fig. 2) of the electrode with the electrode set at a reference position (the fact that point a is the welding start point; P63:8, Fig. 4 [and] a welding start point of welding torch 7; P63:8) between the first workpiece (work piece 9; P63:1, Fig. 2) and the second workpiece (base metal 8; P63:2, Fig. 2);

a robot control processor (CPU portion 13; P53:9, Fig. 2 [of] robot controller 1; P53:3, Fig. 2) configured to drive the at least one motorized robot arm of the welding robot from the reference position so as to abut the tip of the electrode on the workpiece tip surface of the one of the first workpiece and the second workpiece 
; and

wherein the robot control processor and the welding controller are configured to cooperatively (robot controller 1 is coupled to welding controller 3 through a parallel bus; P53:3-4) generate an arc (welding arc; P101:10) by the robot control processor driving at least one motorized robot arm of the welding robot such that the tip of the electrode energized by the welding controller is separated (above “9”, Fig. 2) from the workpiece tip surface of the one of the first workpiece and the second workpiece 
, and to arc weld (arc welding; C10:1) the first workpiece and the second workpiece.

	The advantage of using Shimogama’s manipulators of the “robot body 6” is to provide the inherent manipulators of a robot having multiple degree of freedom of motion doing smooth motion a long a complex path.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cook with Shimogama by replacing Cook’s inherent robot welding system without manipulators with Shimogama’s manipulators of the “robot body 6” in order to provide the inherent 

Cook discloses “a detector” as mapped above, but Cook in view of Shimogama is silent regarding
a height detector configured to use a laser to detect one of the first workpiece and the second workpiece having a shorter distance from a workpiece tip surface 

the tip of the electrode detected by the height detector; and

such that the tip of the electrode energized by the welding controller is separated from the workpiece tip surface of the one of the first workpiece and the second workpiece detected by height detector, 

However, Komatsu discloses, in the technically same field for “Robot Control Method” (title, Figs. 1-2

    PNG
    media_image3.png
    471
    563
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    331
    531
    media_image4.png
    Greyscale
),
a height detector (sensor 131 using laser beam; P78:1-2, Fig. 2) configured (as graphically disclosed in Figs. 1-2) to use a laser (laser beam; P78:2, Fig. 2) to detect one of the first workpiece (top “W”; Fig. 2) and the second workpiece (bottom “W”; Fig. 2) having a shorter distance (“Y” from the top “W” to the bottom end of “123”; Fig. 2 < “Y” from the bottom “W” to the bottom end of “123”; Fig. 2) from a workpiece tip surface (the top “W”; Fig. 2)

the tip of the electrode (welding wire 122, which is a consumable electrode; P35:9-10, Fig. 1) detected by the height detector; and

such that the tip of the electrode energized by the welding controller (a welding wire control part (not illustrated); P35:4-5) is separated from the workpiece tip surface of the one of the first workpiece and the second workpiece detected by height detector, 
	The advantage of using Komatsu’s sensor 131 using laser beam is to provide the increased sensor capability measuring X-Y-Z positions.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cook in view of Shimogama with Komatsu by replacing Shimogama’s two dimensional X-Y arc sensor with Komatsu’s sensor 131 using laser beam in order to provide the increased sensor capability measuring X-Y-Z positions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nied (US-4613743), Bailey (US-5923555), Takayama (US-20150246406).

Examiner suggests “The TIG welding device 10 welds the respective tip parts 4e of the adjacent two coil segments 4” (PGPUB P35:5-7, Fig. 4), “The two tip parts 4e are clamped by a clamper (not illustrated) to be tightly adhered to each other” (PGPUB P41:7-8),the disclosure in P43:1-8 and P45:1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761